Campbell, J.,
delivered the opinion of the court.
It was error to decree an investment of money in the hands of the trustee in which the infants had the remainder after the life estate of their mother. Passing by the question of power in the chancery court to permit such a conversion, under the circumstances of this fund, we fail to find any ground for the exercise of such power in its situation. The testator had devised land and bequeathed money in trust for the mother for life, with remainder to her children. No sufficient reason appears for defeating the testamentary scheme by converting the money, which was ultimately to go to the children, into land. It is true that the mother, who was entitled to enjoy the land and the income of the money during her life, desired the change in the investment, which was approved by the court; and it was binding on .her, but the rights of the remaindermen were not concluded by the decree. Their rights were then in expectancy. Now that the life interest has expired they are entitled to call for the money secured to them by the will.
The decree complained of is not saved by § 2112 of the code, because the facts do not make it applicable.

Reversed and remanded.